By the Court.
Eormer decisions are according to the British law, that tenants in common might not join; but the law has been since settled in this state, that they may join. Summon and severance is applicable in Great Britain to joint tenants, etc. but not to tenants in common, who cannot join, there being no occasion for it; but in this state> where they may all or any part of them join, a nonsuit as to some of the plaintiffs, has the effect of a summon and severance, and the rest of the plaintiffs may proceed for their shares, the non-suit notwithstanding: The defendant’s acquiring a part of the premises pending the suit, can have no operation in purging the original wrong he has done as to the other parts. Nothing is more common than for a plaintiff to recover in ejectment, less than he demands. If tenants in common demand an entirety and prove a right to a moiety, they will recover according to the right which they prove; and the judgment will be to put them into possession, without putting out him who is rightfully in, in virtue of his interest.
The defendant in this case had disseized the plaintiffs before he had any right in the house and before the action was commenced; his acquiring a right afterwards only gave him a right to remain in possession with the plaintiffs.